Grant, J.
The respondents, acting as a board of canvassers under How. Stat. § 491, rejected the vote of the township of Albert on the ground of fraud.
It has been settled by the repeated decisions of this Court that the decision of the supervisors in canvassing and determining the vote upon the question of the removal of the county-seat is conclusive, and that no judicial review of their action is provided by law. Attorney General v. Board of Supervisors, 33 Mich. 289; Attorney General v. Board of Supervisors, 34 Id. 211; People v. County Treasurer, 41 Id. 6; Hipp v. Board of Supervisors, 62 Id. 456; Attorney General v. Board of Canvassers, 64 Id. 612; Double v. McQueen, 96 Id. 39.
It is true that in this case the supervisors acted upon ex parte affidavits, alleging colonization of many illegal voters and certain illegal acts on the part of the inspectors of election. They have, however, acted and made a canvass and declared the result. Their acts may be unwarranted by the facts, but, until the Legislature shall provide some method for a judicial review of their action, the courts cannot interfere.
The writ must be denied.
The other Justices concurred.